United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 00-3710
                               ________________

United States of America,                *
                                         *
            Appellee,                    *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      District of Nebraska.
Christopher P. Sianis,                   *
                                         *
            Appellant.                   *

                               ________________

                               Submitted: October 18, 2001
                                   Filed: January 7, 2002
                               ________________

Before BOWMAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                      ________________

HANSEN, Circuit Judge.

                                         I.

       On June 4, 1999, federal agents executed a warrant to search Christopher
Sianis's residence for explosives and literature relating to the manufacture of
explosive materials. Sianis was sitting outside the residence when agents arrived.
Sianis alerted agents to explosive materials that he had stored in his kitchen in a
mason jar, and to two firearms located in the master bedroom--one of which agents
found in Sianis's sock drawer--and to a third firearm in an adjacent bedroom. Agents
also found ammunition in the residence. Sianis told agents that all the firearms and
ammunition belonged to his wife. A grand jury indicted Sianis on one count of being
a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) (1994) (Count
I), one count of being a felon in possession of an explosive that had been transported
in interstate commerce (Count II), and one count of failing to register a firearm in the
National Firearms Registration and Transfer Record (Count III). Sianis moved to
suppress evidence obtained by the government, asserting that the evidence was
obtained through improper questioning and through other conduct in violation of the
Fourth Amendment. Sianis also moved to dismiss Counts II and III of the indictment,
leaving the charge of being a felon in possession of a firearm intact. The district
court1 denied the motion to suppress but granted the motion to dismiss Count II.
Sianis conditionally pleaded guilty to being a felon in possession of a firearm in
exchange for the government withdrawing Count III, and he reserved the right to
appeal the district court's rulings associated with the § 922(g)(1) felon in possession
charge. In his petition to enter a guilty plea, Sianis stated that "[t]here was a gun in
my sock drawer in my bedroom and I am a previously convicted felon." (Clerk's R.
at 15.)

       Sianis argues on appeal that the firearms in question belonged to his wife, that
he merely lived in the same house in which the weapons were found, and that there
was no evidence that the guns were transported in interstate commerce to him or on
his behalf. He further contends that his completion of probation after his previous
felony conviction in Nebraska restored his right to possess a firearm. We conclude
that his arguments are without merit and affirm the findings of the district court.

                                          II.




      1
       The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
                                           2
       For Sianis to be convicted of being a felon in possession of a firearm, he must
have been previously convicted of a crime punishable by imprisonment exceeding
one year, he must have knowingly possessed a firearm, and the firearm must have
been in or affected interstate commerce. United States v. Lapsley, 263 F.3d 839,
841-42 (8th Cir. 2001). "Constructive possession of the firearm is established where
the suspect 'has dominion over the premises where the firearm is located, or control,
ownership, or dominion over the firearm itself.'" Id. at 842 (quoting United States v.
Boyd, 180 F.3d 967, 978 (8th Cir. 1999)). Additionally, "the possession need not be
exclusive, but may be joint." Ortega v. United States, Nos. 01-1168, 01-1170,
01-2106, 2001 WL 1338846, at *3 (8th Cir. Nov. 1, 2001) (internal quotations
omitted).

       In this case, the firearm at issue was found in a bedroom that Sianis shared with
his wife, and as such, he contends that the gun belonged to her. First of all,
"ownership is irrelevant to the issue of possession." United States v. Boykin, 986
F.2d 270, 274 (8th Cir.), cert. denied, 510 U.S. 888 (1993). Furthermore, the
evidence suggests otherwise. Sianis led officers to the gun, which was located in one
of Sianis's drawers containing only his wearing apparel. Sianis's knowledge of the
location of the gun in one of his drawers sufficiently implies that he constructively
possessed the gun. See Boyd, 180 F.3d at 978 ("[C]onstructive possession can be
established by a showing that the firearm was seized at the defendant's residence."
(internal quotations omitted)); Boykin, 986 F.2d at 274 (holding § 922(g) conviction
may be based on constructive possession of firearm shown by seizure of firearm at
defendant's residence). Moreover, Sianis admitted in his petition to enter a guilty plea
that the gun was found in his bedroom in his sock drawer. We conclude Sianis
constructively possessed the firearm.

      Sianis asserts that he did not move the firearm through interstate commerce.
Section 922(g) makes it a crime for convicted felons "to ship or transport in interstate
or foreign commerce, or possess in or affecting commerce, any firearm or

                                           3
ammunition; or to receive any firearm or ammunition which has been shipped or
transported in interstate or foreign commerce." 18 U.S.C. § 922(g). Sianis's
involvement in how the firearm came into Nebraska is irrelevant to our inquiry.
Sianis admits that the firearm at issue was manufactured outside of Nebraska. His
admission is enough to satisfy § 922(g). See United States v. Carter, No. 01-1556,
2001 WL 1335118, at *2 (8th Cir. Oct. 31, 2001) ("To satisfy the interstate commerce
element of § 922(g), it is sufficient that there exists 'the minimal nexus that the
firearm have been, at some time, in interstate commerce.'" (quoting Scarborough v.
United States, 431 U.S. 563, 575 (1977))).

       Sianis also argues that his full civil rights under the Nebraska constitution were
restored upon his completion of probation despite his prior felony conviction, thus
making him ineligible for prosecution under§ 922(g)(1). Sianis did not raise this
issue before the district court; we therefore review for plain error. See United States
v. Perez, No. 00-1875, 2001 WL 1346135, at *1 (8th Cir. Oct. 31, 2001). "[A]n error
not argued to the district court is grounds for reversal only if the error 'prejudices the
substantial rights of the defendant and would result in a miscarriage of justice if left
uncorrected.'" United States v. Beck, 250 F.3d 1163, 1166 (8th Cir. 2001) (quoting
United States v. Fountain, 83 F.3d 946, 949 (8th Cir. 1996), cert. denied, 520 U.S.
1253 (1997)).

       Under 18 U.S.C. § 921(a)(20) (1994), a prior felony conviction cannot be used
as a predicate felony for purposes of § 922(g) if it has been expunged or set aside, if
the person has been pardoned of the conviction, or if the person has had his civil
rights restored. We have held that in order to find "that an individual is a prohibited
person for purposes of firearms possession and thus criminally responsible for
violation of the federal firearms statutes, we require a state to expressly exclude the
possession of firearms from the restoration of civil rights." United States v. Benning,
248 F.3d 772, 776 (8th Cir.), cert. denied, 122 S. Ct. 276 (2001). In Nebraska, upon
conviction of a felony, an individual loses the right to possess a weapon, including

                                            4
a firearm, as described in Neb. Rev. Stat. § 28-1206. The mere completion of a
sentence does not restore any rights lost because of the conviction, and a felon's right
to possess a firearm may only be restored through the Nebraska Governor's express
authorization. See Neb. Rev. Stat. § 83-1,130; Nebraska v. Illig, 467 N.W.2d 375,
384 (Neb. 1991); see also United States v. Germaine, 720 F.2d 998, 999 (8th Cir.
1983) (holding that Nebraska law that allowed for expunction of a felony did not
nullify the conviction for purposes of federal firearms statute). Because we have no
indication that the Nebraska Governor restored Sianis's right to possess a firearm, he
was eligible for prosecution under §922(g)(1).

                                          III.

      For the foregoing reasons, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           5